Detailed Action
	The communications received 06/15/2022 have been filed and considered by the Examiner. Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “comprises is” should read “comprises”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “0.5 oz.” should read “0.5 oz. of”.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,426,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY (already of record) and Burda (US 5,062,576) hereinafter BUR.

KRA teaches a method of manufacturing a shoe sole, the method comprising the steps: 
acquiring a plurality of tennis balls [Abstract]; 
grinding the tennis balls in a granulator, thereby generating felt fuzz and rubber granules [Fig. 2; 0023]; 
passing said felt fuzz and rubber granules through at least one screen, thereby separating said rubber granules from said felt fuzz [0024];
combining water and polyurethane, resulting in a water and polyurethane mixture (it’s understood by the phrasing that the polyurethane and water are already combined) [0025; 0030]; 
combining said water and polyurethane mixture with said rubber granules [0025]; 
mixing said rubber granules and said water and polyurethane mixture into a rubber mixture [0025]; 
placing said rubber mixture into a mold (a hydraulic press which presses it into sheet form) [0026]; 
forming a footwear sole with said mold (as the sheet is used to form the sole) [0026-27]; 
curing said footwear sole [0027]; 
and applying said sole to a piece of footwear [0028].

KRA does not teach passing said felt fuzz and rubber granules through a rotary machine comprising teeth which remove said felt fuzz from said rubber granules.

MAY teaches a plastic granulator apparatus which includes a cutting segment rail with multiple spaced teeth which are complementary to a rotary cutter segment (i.e.  a rotary device with teeth) [Abstract; 0006]. This plastic granulator has a throughput increase of greater than 28% and has a product that is uniformly divided (therefore it is understood that at least some felt would be removed should it work upon a tennis ball as the claim suggests that the step of applying the rotary device with teeth is what removes felt) [0014]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the plastic granulator apparatus to the granulating step of KRA in order to uniformly divide the tennis balls using a device with high throughput. It is understood that by applying a rotary device with teeth that at least some felt fuzz would be removed. 

KRA/MAY do not teach the teeth having a hook shape. 
BUR teaches that in a shredding device that hook shapes are beneficial in shredding flat materials [Fig. 2 #22; col. 1 l. 49-66; col. 3 l. 41-66]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a hook shape to the teeth of KRA/MAY as taught by BUR in order to improve the shredding of flat materials--such as the rubber granules.
As the teeth have hooked shape and the hook shape is “configured to cut and separate said felt fuzz and said rubble granules” one of ordinary skill in the art would understand that the hook shape is what imparts the cutting and separation capability. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the hook shape of the teeth is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

As for claim 2, KRA/MAY/BUR teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water [0025].

As for claim 3, KRA/MAY/BUR teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water and the one pound of rubber granules [0025].

As for claim 4, KRA/MAY/BUR teach claim 3 and KRA further teaches the 0.5 oz of felt fuzz being added into the rubber mixture [0024].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY (already of record) and Burda (US 5,062,576) hereinafter BUR as applied to claim 1 and further in view of Levanduski et al (US 2013/0230720) hereinafter LEV (already of record).

As for claims 5-6, KRA/MAY/BUR teach claim 1 and KRA further teaches a screen to sort the ground tennis balls (as ground mass) that can have 1/8” holes [0024] but do not teach a second screen. 

LEV teaches a screen used in screening solid material (DRI) to remove fines [Abstract; 0001].  The screen uses multiple screens (#72 understood to correspond to the first portion, #74 to the second portion, #76 to the third portion) where the material is passed from the larger screen to the second smaller screen [Fig. 9 #72, 74, and 76; 0054]. The first screen is 1/4” and the second is 1/8” (which are the claimed sizes of claim 6). This combination allows for the control of processing of the material [0054].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the screen of LEV as the screen of KRA/MAY/BUR in order to control the processing of the material being screened. Additionally, it would have been a simple substitution of screening devices especially as LEV teaches a final screen of the same dimensions as those of KRA/MAY/BUR. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY (already of record) and Burda (US 5,062,576) hereinafter BUR as applied to claim 1 and further in view of Wu (US 2012/0144702) hereinafter WU (already of record). 

As for claim 1, it is the Examiner’s position that KRA/MAY/BUR substantially teach the molding step. Should the Applicant disagree:
WU teaches a method of forming a shoe sole out of recycled rubber particles and fabrics (rubber and fabrics of shoes) [Abstract; 0013]. In which the recycled material is mixed with a base rubber [0016] and then molded and cured to form the shoe sole [0016]. The shaping, curing, and molding steps are understood to contribute to the ability of the process to be automatized and continuous which aids in the reduction of manufacturing cost [0018].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the molding and shaping steps of WU as the molding and shaping steps of KRA/MAY/BUR in order to contribute to the ability of the process to be automatized and continuous which aids in the reduction of manufacturing cost. As WU also deals with the formation of shoe soles from mixed recycled materials one of ordinary skill in the art would have expected success. 

As for claim 2, KRA/MAY/BUR/WU teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water [0025].

As for claim 3, KRA/MAY/BUR/WU teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water and the one pound of rubber granules [0025].

As for claim 4, KRA/MAY/BUR/WU teach claim 3 and KRA further teaches the 0.5 oz of felt fuzz being added into the rubber mixture [0024].

As for claim 7, KRA/MAY/BUR/WU teach claim 1 and WU further teaches the mold having a heat source (as the mold is heated therefore it must have a heat source) and it is understood that the heating improves the curing (as the heating is done for curing reasons) [0016].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY (already of record), Burda (US 5,062,576) hereinafter BUR, and Wu (US 2012/0144702) hereinafter WU (already of record) as applied to claim 1 and further in view of Levanduski et al (US 2013/0230720) hereinafter LEV (already of record). 

As for claims 5-6, KRA/MAY/BUR/WU teach claim 1 and KRA further teaches a screen to sort the ground tennis balls (as ground mass) that can have 1/8” holes [0024] but do not teach a second screen. 

LEV teaches a screen used in screening solid material (DRI) to remove fines [Abstract; 0001].  The screen uses multiple screens (#72 understood to correspond to the first portion, #74 to the second portion, #76 to the third portion) where the material is passed from the larger screen to the second smaller screen [Fig. 9 #72, 74, and 76; 0054]. The first screen is 1/4” and the second is 1/8” (which are the claimed sizes of claim 6). This combination allows for the control of processing of the material [0054].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the screen of LEV as the screen of KRA/MAY/BUR in order to control the processing of the material being screened. Additionally, it would have been a simple substitution of screening devices especially as LEV teaches a final screen of the same dimensions as those of KRA/MAY/BUR. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712